Name: Council Decision (CFSP) 2017/1102 of 20 June 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: defence;  Africa;  European construction;  international security
 Date Published: 2017-06-21

 21.6.2017 EN Official Journal of the European Union L 158/44 COUNCIL DECISION (CFSP) 2017/1102 of 20 June 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) In its conclusions of 20 June 2016, the Council called for the possibilities for the regionalisation of the Common Security and Defence Policy (CSDP) missions in the Sahel region to be further examined as early as possible. (2) On 15 May 2017, the Council approved a Concept of Operations on Regionalisation of CSDP action in the Sahel. (3) The Concept of Operations on Regionalisation of CSDP action in the Sahel provides that the strategic objectives of regionalisation of CSDP actions in the Sahel region are: to support cross-border cooperation in the Sahel, to support regional cooperation structures, in particular those of the G5 Sahel countries, and in this context, to enhance national capacities of the G5 Sahel countries. (4) In the first phase, a CSDP security network in the Sahel region should be set up and a needs assessment should be conducted with a view to the development of a CSDP Regional Implementation Plan to be agreed upon by the Member States. (5) In order to further those purposes, a Regional Coordination Cell, including Internal Security and Defence Experts (ISDE) in G5 Sahel countries, should be established within EUCAP Sahel Mali. (6) Council Decision 2014/219/CFSP (1) should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Decision 2014/219/CFSP the following article is inserted: Article 14a 1. A Regional Coordination Cell (RCC) shall be established within EUCAP Sahel Mali. 2. The RCC shall be based at EUCAP Sahel Mali's Headquarters in Bamako. It shall include the staff collocated with EUCAP Sahel Mali and the Internal Security and Defence Experts (ISDE) located in the Union Delegations to Burkina Faso, Chad, Mauritania and Niger. 3. The objectives of the RCC, in close cooperation with existing CSDP Missions in the Sahel, shall be: (a) to contribute to the Union's situational awareness of G5 Sahel countries' security and defence needs and gaps which pertain to regional cross-border cooperation and which deal with security challenges, with a view to the development of a CSDP Regional Implementation Plan that will make recommendations for any subsequent phases; (b) to facilitate the organisation of training courses by Union CSDP Missions in the Sahel for G5 Sahel countries security and defence trainees. 4. The ISDE shall collect information related to security and defence matters in their host countries. They shall provide such information and, where appropriate, make recommendations to the Head of the RCC. They shall keep the Head of the Union Delegation in the place where they are located duly informed. 5. The Civilian Operation Commander shall exercise strategic command and control of the RCC, under the political control and strategic direction of the PSC and overall authority of the HR. By way of derogation from Article 6(1), the Head of the RCC shall be directly responsible to the Civilian Operation Commander and shall act in accordance with the instructions given by him. The Head of the RCC shall issue instructions to all RCC staff. 6. The Head of Mission shall exercise authority over RCC staff in application of Article 6(2) to (4), and Article 11. As regards ISDE, this is without prejudice to paragraph 7 of this Article. 7. EUCAP Sahel Mali shall enter into the necessary administrative arrangements with the Union Delegations to Burkina Faso, Chad, Mauritania and Niger. Those administrative arrangements shall: (a) ensure that the logistical and security support necessary for ISDE to accomplish their tasks is provided to them; (b) provide that the Heads of Delegation have authority over the ISDE in their respective Union Delegations, notably for the purposes of fulfilling their duty of care, ensuring compliance with applicable security requirements and contributing to the exercise of disciplinary control, and are kept duly informed by ISDE of their activities; (c) provide that the Heads of Delegation must ensure that the ISDE enjoy the same privileges and immunities as granted to staff in the Union Delegations in the place where they are located.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 June 2017. For the Council The President H. DALLI (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (OJ L 113, 16.4.2014, p. 21).